Citation Nr: 1042100	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  06-00 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hypertension.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for chronic 
obstructive pulmonary disease (COPD).  

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for degenerative 
arthritis.

4.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for reflux disease.

5.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hypothyroidism.

6.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for syncope.
7.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for lymphadenopathy.

8.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for spondylosis.

9.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral carpal 
tunnel syndrome.

10.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).
 
11.  Entitlement to service connection for chest pains.

12.  Entitlement to service connection for hiatal hernia.

13.  Entitlement to service connection for sleep apnea.

14.  Entitlement to service connection for diabetes mellitus, 
type II.

15.  Entitlement to service connection for hepatitis B.

16.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 and October 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating determinations of a Regional Office (RO) of 
the Department of Veterans Affairs (VA) in Indianapolis, Indiana, 
dated June 2004, with respect to the claims for entitlement to 
service connection for diabetes mellitus, type II, and 
entitlement to reopen of service connection claims for COPD, 
degenerative joint disease, syncope, and reflux disease; and 
September 2005, with respect to the claims for service connection 
for chest pain, hepatitis B, hiatal hernia and sleep apnea; 
entitlement to reopen of service connection claims for 
hypothyroidism, hypertension, lymphadenopathy, spondylosis, 
bilateral carpal tunnel syndrome and PTSD; and entitlement to 
individual unemployability (TDIU).

The Veteran testified at a November 2006 RO hearing at the 
Indianapolis, Indiana, RO.  A transcript of the hearing is of 
record and was reviewed.

The issue of entitlement to service connection for hepatitis B is 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Additionally, the Board notes that the issue of 
entitlement to TDIU must be deferred until the issue of 
entitlement to service connection for hepatitis B has been re-
adjudicated, and therefore must be deferred.





FINDINGS OF FACT

1.  A November 1999 RO decision denied the appellant's claim for 
entitlement to service connection for hypertension, COPD, 
degenerative arthritis and reflux disease.  Evidence associated 
with the claims file after the last final denial in November 1999 
is new evidence, however, considered with the previous evidence 
of record, it does not raise a reasonable possibility of 
substantiating the Veteran's claims for hypertension, COPD, 
degenerative arthritis, and reflux disease, and is therefore not 
material.

2.  An April 2001 RO decision denied the appellant's claim for 
entitlement to service connection for hypothyroidism and syncope.  
Evidence associated with the claims file after the last final 
denial in April 2001 is new evidence, however, considered with 
the previous evidence of record, it does not raise a reasonable 
possibility of substantiating the Veteran's claims for 
hypothyroidism and syncope, and is therefore not material.

3.  An October 2001 RO decision denied the appellant's claim for 
entitlement to service connection for lymphadenopathy.  Evidence 
associated with the claims file after the last final denial in 
October 2001 is new evidence, however, considered with the 
previous evidence of record, it does not raise a reasonable 
possibility of substantiating the Veteran's claims for 
lymphadenopathy and is therefore not material.

4.  A March 2003 RO decision denied the appellant's claim for 
entitlement to service connection for spondylosis, PTSD, and 
bilateral carpal tunnel syndrome.  Evidence associated with the 
claims file after the last final denial in March 2003 is new 
evidence, however, considered with the previous evidence of 
record, it does not raise a reasonable possibility of 
substantiating the Veteran's claims for spondylosis, PTSD, and 
bilateral carpal tunnel syndrome, and is therefore not material.

5.  The competent evidence fails to demonstrate that the Veteran 
has chest pains that are related to his active duty service.
6.  The competent evidence fails to demonstrate that the Veteran 
has a hiatal hernia that is related to his active duty service.

7.  The competent evidence fails to demonstrate that the 
Veteran's sleep apnea is related to his active duty service.

8.  The competent evidence fails to demonstrate that the Veteran 
has diabetes mellitus, type II, that is related to his active 
duty service.  


CONCLUSIONS OF LAW

1.  The November 1999 RO rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2009).  Evidence received 
since the November 1999 RO decision in connection with Veteran's 
request to reopen a claim of service connection for hypertension 
is not new and material.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).

2.  The November 1999 RO rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2009).  Evidence received 
since the November 1999 RO decision in connection with Veteran's 
request to reopen a claim of service connection for COPD is not 
new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).

3.  The November 1999 RO rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2009).  Evidence received 
since the November 1999 RO decision in connection with Veteran's 
request to reopen a claim of service connection for degenerative 
arthritis is not new and material.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

4.  The November 1999 RO rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2009).  Evidence received 
since the November 1999 RO decision in connection with Veteran's 
request to reopen a claim of service connection for reflux 
disease is not new and material.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).

5.  The April 2001 RO rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2009).  Evidence received 
since the April 2001 RO decision in connection with Veteran's 
request to reopen a claim of service connection for a 
hypothyroidism is not new and material.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

6.  The April 2001 RO rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2009).  Evidence received 
since the April 2001 RO decision in connection with Veteran's 
request to reopen a claim of service connection for syncope is 
not new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

7.  The October 2001 RO rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2009).  Evidence received 
since October 2001 RO decision in connection with Veteran's 
request to reopen a claim of service connection for 
lymphadenopathy is not new and material.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

8.  The March 2003 RO rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2009).  Evidence received 
since the March 2003 RO decision in connection with Veteran's 
request to reopen a claim of service connection for spondylosis 
is not new and material.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. 
§ 3.156(a) (2009).

9.  The March 2003 RO rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2009).  Evidence received 
since March 2003 RO decision in connection with Veteran's request 
to reopen a claim of service connection for bilateral carpal 
tunnel syndrome is not new and material.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

10.  The March 2003 RO rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2009).  Evidence received 
since the March 2003 RO decision in connection with Veteran's 
request to reopen a claim of service connection for PTSD is not 
new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

11.  Chest pains were not incurred in or aggravated by the 
Veteran's active duty service, nor may chest pains be presumed to 
have been incurred in or aggravated by his service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).

12.  A hiatal hernia was not incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2009).

13.  Sleep apnea was not incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2009).

14.  Diabetes mellitus, type II was not incurred in or aggravated 
by the Veteran's active duty service, nor may diabetes mellitus, 
type II, be presumed to have been incurred in or aggravated by 
his service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must (1) notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, (3) and which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002).  See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

After careful review of the claims file, the Board finds that the 
letters dated in January 2004, with respect to the issues of 
degenerative arthritis of the spine and major joints, syncope, 
reflux disease, and diabetes mellitus, type II; April 2005 with 
respect to the issues of chest pains, hiatal hernia, sleep apnea, 
bilateral carpal tunnel syndrome, hypothyroidism, hypertension, 
lymphadenopathy, and spondylosis; July 2002 with respect to PTSD; 
and November 2006 with respect to all of the issues previously 
listed, fully satisfied the duty to notify provisions.  38 
U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, these 
letters advised the Veteran what information and evidence was 
needed to substantiate the claim decided herein.  These letters 
also requested that the Veteran provide enough information for 
the RO to request records from any sources of information and 
evidence identified by the Veteran, as well as what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The letter in November 2006 
provided this notice to the Veteran.  

With respect to the Veteran's request to reopen previously 
disallowed claims, in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the Court held that in order to successfully reopen a previously 
and finally disallowed claim, the law requires the presentation 
of a special type of evidence - evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA claimants.  
Because these requirements define particular types of evidence, 
when providing the notice required by the VCAA it is necessary, 
in most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique character 
of evidence that must be presented.  This notice obligation, 
however, does not modify the requirements discussed above.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In other words, 
VA must notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant of 
the evidence and information that is necessary to establish his 
or her entitlement to the underlying claim for the benefit 
sought.  The Board notes that the January 2004 and April 2005 
letters provided this notice to the Veteran.

The Board observes that the January 2004 letter was sent to the 
Veteran prior to the June 2004 rating decision and the April 2005 
letter was sent to the Veteran prior to the September 2005 rating 
decision.  The VCAA notice with respect to the elements addressed 
in these letters was therefore timely.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  VCAA notice in accordance 
with Dingess and Kent, however, was sent after the initial 
adjudication of the Veteran's claim.  Nevertheless, the Board 
finds this error nonprejudicial to the Veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this regard, the notice 
provided in the November 2006 letter fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (2007), 38 C.F.R. § 
3.159(b) (2009), Kent, supra, and Dingess, supra, and after the 
notice was provided the case was readjudicated in supplemental 
statement of the case was provided to the Veteran in November 
2007 and November 2009.  See Pelegrini II, supra; Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (a supplemental statement of 
the case that complies with all applicable due process and 
notification requirements constitutes a readjudication decision).

Therefore the Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no outstanding 
duty to inform the Veteran that any additional information or 
evidence in needed.

The Board finds that VA has also fulfilled its duty to assist the 
Veteran in making reasonable efforts to identify and obtain 
relevant service treatment records, VA and SSA records in support 
of the Veteran's claims.  In this regard, the Veteran's service 
treatment records, VA treatment records, and Social Security 
Administration records have been obtained.  In addition, various 
private treatment records are associated with the claims folder.  

The Board recognizes a duty to provide a VA examination when the 
record lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service event, 
injury, or disease, and (3) some indication that the claimed 
disability may be associated with the established event, injury, 
or disease.  38 C.F.R. § 3.159(c)(4)(i) (2009); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  After a review of the 
record, the Board finds that an examination with respect to the 
issues of hypertension, COPD, degenerative arthritis of the spine 
and major joints, reflux disease, hypothyroidism, syncope, 
lymphadenopathy, spondylosis, and bilateral carpal tunnel 
syndrome is not necessary.  There is no duty to provide an 
examination until after a claim has been reopened.  See Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed.Cir. 2003) (holding that VA need not provide a medical 
examination or medical opinion until a claim is reopened).  See 
also Woehlaert v. Nicholson, 21 Vet.App. 456 (holding that 
adequacy of VA medical examination mooted upon Board's 
determination that claimant not entitled to reopening of claim, 
and conduct of VA medical examination, when claimant had not 
presented new and material evidence.)

With respect to the issues of entitlement to service connection 
for chest pains, hiatal hernia, sleep apnea, and diabetes 
mellitus, type II., the Board notes that the Veteran was not 
afforded examinations with regard to these claims.  As noted 
above, McLendon, requires a current disability, an in-service 
event or injury, and evidence that any current disability is 
related to an event or injury in service.  With regard to the 
issue of diabetes mellitus, type II, hiatal hernia, and chest 
pains the Board notes that there is no evidence that the Veteran 
has a current diagnosis of or that he suffered from any of these 
disabilities while on active duty service, and as such the 
requirements under McLendon have not been met.  With respect to 
the remaining issue, sleep apnea, the Board finds that while 
there is a current diagnosis, there is no evidence that the 
Veteran suffered from sleep apnea while on active duty service 
and therefore, again, the requirements of McLendon have not been 
met.  38 C.F.R. § 3.159(c)(4)(i) (2009); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Under the circumstances of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing regulations 
and the record is ready for appellate review.
Analysis

I.  New and Material Claims

The Board notes that the Veteran currently has claims for 
entitlement to service connection for hypertension, COPD, 
degenerative arthritis, reflux disease, hypothyroidism, syncope, 
lymphadenopathy, spondylosis, and bilateral carpal tunnel 
syndrome.  These claims are based upon the same factual basis as 
his original claims of entitlement to service connection for 
hypertension, COPD, degenerative arthritis, reflux disease, which 
were denied, in a November 1999 rating decision; hypothyroidism 
and syncope which were denied, in an April 2001 rating decision; 
lymphadenopathy which was denied in an October 2001 rating 
decision; and spondylosis, PTSD, and bilateral carpal tunnel 
syndrome which were denied in a March 2003 rating decision.  As 
such, it is appropriate for the Board to consider these claims as 
a request to reopen the previously denied claims.  See Boggs v. 
Peake, 520 F.3d 1330 (Fed. Cir. 2008).

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 
7105 (West 2002).  However, the Veteran may request that VA 
reopen his claims upon the receipt of 'new and material' 
evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and material 
evidence is presented or secured with respect to a claim that has 
been disallowed, VA must reopen the claim and review its former 
disposition.  Id.  See also Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998).  According to 38 C.F.R. § 3.156(a) (2009), 'new 
and material' evidence means existing evidence that by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

The Board notes that service connection for VA compensation 
purposes will be granted for a disability resulting from disease 
or personal injury incurred in the line of duty or for 
aggravation of a pre-existing injury in the active military, 
naval, or air service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. 
§ 3.303(a) (2009).
Additionally, the Board notes that the following diseases shall 
be service connected if the Veteran was exposed to an herbicide 
agent during active service, even though there is no record of 
such disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) (2009) are satisfied:  
chloracne or other acneform disease consistent with chloracne if 
manifest to a degree of 10 percent within one year of date of 
last exposure, type II diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, certain respiratory cancers, and 
soft tissue sarcoma.  38 C.F.R. 
§ 3.309(e) (2009).  

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the Republic 
of Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically determined 
a presumption of service connection is warranted.  See 68 Fed. 
Reg. 27,630 (May 20, 2003).

The Veteran's initial claims of entitlement to service connection 
for hypertension, COPD, degenerative arthritis, and reflux 
disease were denied by RO rating decision dated November 1999.  
The Veteran claimed that he was entitled to service connection as 
due to herbicide exposure, specifically Agent Orange.  At the 
time of the initial final denial in this matter, the evidence 
under consideration consisted of service treatment records dating 
from January 1969 to October 1970, a May 1999 letter from a 
private doctor, treatment records from Terre Haute Regional 
Hospital dated June 1998, treatment report from Midwest Surgery 
Center dated June 1999, VA Agent Orange Registry examination 
dated March 1999, and various statements by the Veteran.  The 
November 1999 rating decision indicated that the basis for the 
RO's denial was based on the absence of any of the disabilities 
having been incurred during the Veteran's active duty service.  
The RO noted that the Veteran had served in-country in Vietnam 
and as such exposure to Agent Orange was conceded.  However, none 
of the Veteran's claimed disabilities were included among the 
designated presumptive diseases and as such presumptive service 
connection was denied as well.  The Veteran did not timely appeal 
this decision; therefore, it became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).
The Veteran's claims of entitlement to service connection for 
hypothyroidism and syncope were denied by RO rating decision 
dated April 2001.  The Board notes that the issue of entitlement 
to service connection for hypothyroidism was previously denied in 
the November 1999 rating decision because there was no evidence 
of the Veteran having suffered from hypothyroidism while on 
active duty and it is not one of the presumptive diseases for 
Agent Orange.  At the time of the April 2001 denial, the evidence 
under consideration consisted of a February 2001 VA examination, 
an August 2000 statement by a physician, service treatment 
records dating from January 1969 to October 1970, an ultrasound 
report from a private hospital, and various statements by the 
Veteran.  The April 2001 rating decision indicated that the basis 
for the RO's denial was that neither of the claimed disabilities 
was incurred in active duty service.  The Veteran did not timely 
appeal this decision; therefore, it became final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

The Veteran's initial claim of entitlement to service connection 
for lymphadenopathy was denied by RO rating decision dated 
October 2001.  At the time of the initial final denial in this 
matter, the evidence under consideration consisted of a VA 
general examination dated February 2001, a Social Security 
Administration record dated October 2000, service treatment 
records dating from January 1969 to October 1970, and various 
statements by the Veteran.  The October 2001 rating decision 
indicated that the basis for the RO's denial was that the 
Veteran's lymphadenopathy or lymphadenitis as it was claimed, was 
not a presumptive disease with respect to Agent Orange and there 
was no evidence that the Veteran suffered from lymphadenopathy 
while on active duty service.  The Veteran did not timely appeal 
this decision; therefore, it became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).

The Veteran's initial claims of entitlement to service connection 
for spondylosis, PTSD, and bilateral carpal tunnel syndrome were 
denied by RO rating decision dated March 2003.  At the time of 
the initial final denial in these matters, the evidence under 
consideration consisted of service treatment and personnel 
records dating from January 1969 to October 1970, treatment 
reports from Indianapolis VAMC dating from March 1999 to July 
2001, treatment records from the Danville VAMC dating from 
February 2002 to July 2002, and various statements by the 
Veteran.  The March 2003 rating decision indicated that the basis 
for the RO's denial was that none of the claimed disabilities had 
an in-service incurrence and with respect to the claim for PTSD, 
the Veteran's stressors could not be verified.  The Veteran did 
not timely appeal this decision; therefore, it became final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

The Veteran filed to reopen his claims for degenerative joint 
disease, reflux disease, COPD, and syncope in September 2003.  A 
June 2004 RO rating decision denied the Veteran's application to 
reopen the claims due to a lack of new and material evidence.  
The Veteran was notified of his appellate rights, and perfected 
an appeal of these issues.  New evidence received for the June 
2004 RO rating decision included Danville VAMC treatment reports 
dating from April 2003 to February 2004, treatment reports from a 
private doctor dating from March 2002, and various statements by 
the Veteran.  The newly submitted medical evidence failed to show 
that the Veteran's disabilities were incurred during his active 
duty service.  

The Veteran filed to reopen his claims for hypothyroidism, 
hypertension, lymphadenopathy, spondylosis, PTSD, and bilateral 
carpal tunnel syndrome in February 2005.  A September 2005 RO 
rating decision denied the Veteran's application to reopen the 
claims due to a lack of new and material evidence.  The Veteran 
was notified of his appellate rights, and perfected an appeal of 
these issues.  New evidence received for the September 2005 RO 
rating decision included Indianapolis VAMC treatment records 
dating from October 2004 to April 2005, statements in support, 
Sentencing Memorandum on Behalf of Defendant, State of Indiana 
County of Hancock Superior Court, employment information from a 
trucking company dated June 2005, Directory of Names from Vietnam 
Veterans Memorial, PTSD questionnaire with continuation sheet, 
private treatment records from Ridge Medical and Rural Health 
Center from March 2002 to March 2004 and various statements from 
the Veteran.  The newly submitted medical evidence failed to show 
that the Veteran's disabilities were incurred during his active 
duty service.  Additionally, the information regarding PTSD 
stressors failed to provide adequate information to verify the 
Veteran's claimed stressors.

The new evidence obtained merely provides information regarding 
the current state of the Veteran's various disabilities and post-
service treatment history of the Veteran's disabilities.  The 
Board notes that while this evidence is considered new, as it had 
not been previously reviewed, it does not relate to an 
unestablished fact necessary to substantiate the Veteran's claim 
because it fails to address whether the Veteran's claims for 
hypertension, COPD, degenerative arthritis, reflux disease, 
hypothyroidism, syncope, lymphadenopathy, spondylosis, PTSD, and 
bilateral carpal tunnel syndrome were incurred during active duty 
service.  Therefore, the Board finds that the new evidence 
provided by the Veteran does not meet the above requirement and 
therefore cannot be considered material.

The Board has also considered the various statements submitted by 
the Veteran in support of his appeal in which he asserts that his 
claimed disabilities was incurred during service or in some 
instances as the result of exposure to Agent Orange.  However, 
the Veteran is merely reiterating arguments he made to VA 
previously, prior to the denials of his claims in November 1999, 
April 2001, October 2001 and March 2003.  So this is not new 
evidence.  Cf. Bostain v. West, 11 Vet. App. 124 (1998) (lay 
testimony that is cumulative of previous contentions considered 
by decision maker at time of prior final disallowance of the 
claim is not new evidence).  See also Reid v. Derwinski, 2 Vet. 
App. 312, 315 (1992)

In light of the above, the Board finds that the evidence obtained 
in conjunction with the Veteran's request to reopen his 
previously disallowed claims, while new, is not material.  In 
this regard, none of the medical evidence associated with the 
record since the November 1999, April 2001, October 2001 and 
March 2003 RO rating decisions demonstrates that the Veteran's 
claimed disabilities were incurred in or aggravated by his 
military service.  Likewise, the Veteran's statements regarding 
in-service incurrence of his current disabilities are duplicative 
of information previously considered by VA.  Finally, the 
information regarding PTSD stressors fails to provide the 
necessary information to verify the Veteran's claimed stressors.  
Since none of this newly submitted evidence pertains to the 
reasons for the prior denial nor raises the reasonable 
possibility of substantiating the Veteran's underlying claims, 
his request to reopen the previously disallowed claims of 
entitlement to service connection for hypertension, COPD, 
degenerative arthritis, reflux disease, hypothyroidism, syncope, 
lymphadenopathy, spondylosis, PTSD, and bilateral carpal tunnel 
syndrome are denied.  38 C.F.R. § 3.156(a).

II.  Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  As 
a general matter, service connection for a disability on the 
basis of the merits of such a claim requires (1) the existence of 
a current disability; (2) the existence of the disease or injury 
in service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. 
§ 3.303(d) (2009).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  This burden typically cannot be 
met by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  However, lay persons can provide an eye-witness 
account of a Veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence 
concerning manifestations of a disease may form the basis for an 
award of service connection where a claimant develops a chronic 
disease within a presumptive period but has no in-service 
diagnosis of such disease).

The record reflects that the Veteran does not have the requisite 
medical expertise to diagnose his claimed disorder or render a 
competent medical opinion regarding its cause.  Thus, competent 
medical evidence showing that his claimed disorders are related 
to service is required.
The Veteran requests service connection for diabetes mellitus, 
type II, chest pains, hiatal hernia, and sleep apnea.  The 
Veteran contends that these claimed disabilities are related to 
his active duty service, and in particular to the herbicides, 
including Agent Orange, that he was exposed to during active duty 
service in Vietnam.

With respect to the Veteran's claim for herbicide exposure, there 
are statutory presumptions and VA regulations implementing them, 
that are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate service 
connection is warranted.  See 38 C.F.R. § 3.303(d) (2009).  In 
the case of a Veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era, namely from February 28, 1961, to May 7, 1975, VA 
regulations provide that he shall be presumed to have been 
exposed during such service to an herbicide agent, including 
Agent Orange, unless there is affirmative evidence to establish 
that the Veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii) (2009).  The following 
diseases shall be service connected if the Veteran was exposed to 
an herbicide agent during active service, even though there is no 
record of such disease during service, and provided further that 
the requirements of 38 C.F.R. § 3.307(d) (2009) are satisfied:  
chloracne or other acneform disease consistent with chloracne if 
manifest to a degree of 10 percent within one year of date of 
last exposure, type II diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, certain respiratory cancers, and 
soft tissue sarcoma.  38 C.F.R. § 3.309(e) (2009).  The Board 
notes initially that the Veteran did have Vietnam service during 
the applicable period of time and as such, exposure to herbicides 
is conceded.  

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the Republic 
of Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically determined 
a presumption of service connection is warranted.  See 68 Fed. 
Reg. 27,630 (May 20, 2003).  With regard to the Veteran's claims 
for chest pains, sleep apnea, and hiatal hernia, the Board notes 
that these are not disorders for which the presumption applies 
and therefore presumptive service connection with regard to these 
issues must be denied.  The Board acknowledges that the Veteran's 
claimed type II diabetes mellitus is one of the diseases for 
which the presumption applies, however the Veteran has not been 
diagnosed with diabetes mellitus, type II, so the issue is moot.

Therefore, the Veteran enjoys no presumption provided by law or 
regulation in 38 U.S.C.A. § 1116(f) (West 2002) or 38 C.F.R. § 
3.307(6)(iii) (2008).  The Board will limit its analysis to a 
direct service connection as required by Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

In Combee v. Brown, the United States Court of Appeals for the 
Federal Circuit held that when a Veteran is found not to be 
entitled to a regulatory presumption of service connection for a 
given disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  Direct 
service connection may be granted for disease or disability 
diagnosed in service; or, if diagnosed after service, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  Id.

The Board notes that the Veteran's service treatment records are 
silent as to complaints of any of the Veteran's aforementioned 
claims.  Indeed, both the Veteran's May 1968 entrance examination 
and his October 1970 exit examination list all systems as normal.  
There are no complaints or diagnoses in the Veteran's service 
treatment records of chest pains, diabetes mellitus, type II, 
hiatal hernia, or sleep apnea.  As such the Board finds that the 
Veteran did not have an in-service incurrence of these 
disabilities.

In addition to a lack of in-service incurrence, there is no 
evidence that the Veteran suffered from any of these disabilities 
shortly following service.  In this regard, the Board notes that 
service connection may be established under 38 C.F.R. § 3.303(b) 
(2008) by (a) evidence of (i) the existence of a chronic disease 
in service or during an applicable presumption period under 38 
C.F.R. § 3.307 (2009) and (ii) present manifestations of the same 
chronic disease, or (b) when a chronic disease is not present 
during service, evidence of continuity of symptomatology.  For 
Veterans who have served ninety (90) days or more of active duty 
service during a period of war, or during peacetime service after 
December 31, 1946, certain chronic disabilities, such as type II 
diabetes mellitus, are presumed to have been incurred in service 
if such manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  However, as will be further 
explained below, the Veteran was not diagnosed with either 
diabetes mellitus, type II, within one year of separation from 
service, indeed the record indicates that the Veteran has never 
been diagnosed with this disability.  

The Board notes that at the November 2006 RO hearing, the Veteran 
stated that his chest pains, sleep apnea, and hiatal hernia all 
began in either 1998 or 1999 while his diabetes mellitus, type II 
was diagnosed around 2004.  See November 2006 RO Hearing 
Transcript.  As will be further explained below, with regard to 
the issues of diabetes mellitus, type II, chest pains and hiatal 
hernia, there is no evidence that the Veteran was ever diagnosed 
with these disabilities.  With regard to sleep apnea, it is noted 
that the Veteran was diagnosed in August 1999.  However, the 
Board notes that this diagnosis was twenty-nine years after 
separation from active duty service.  As such there is no 
evidence of continuity of symptomatology following service 
separation.  

In addition to an absence of in-service incurrence with regard to 
diabetes mellitus, type II, chest pains, and hiatal hernia, the 
Board notes that there is also no current diagnosis with regard 
to these issues.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's 
and the Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

With regard to the issue of chest pains, the Board notes that the 
medical evidence indicates that the Veteran has complained of 
chest pains on several different occasions.  Generally, the 
Veteran's chest pains are associated with his coughing and lung 
issues.  Specifically, chest x-rays taken in December 2000 reveal 
a normal chest with no active cardiopulmonary process.  
Additionally the Board notes an October 2003 consultation report 
where the Veteran was diagnosed with chest discomfort, but upon 
examination it was noted that the Veteran's lungs were clear, his 
heart was normal with demonstrated normal S1 and S2 with no 
murmurs, gallops, or rubs, and the electrocardiogram was also 
normal.  Finally a June 2007 VA treatment notes states that the 
Veteran was not experiencing chest pain.  As such the Board finds 
that the Veteran does not have a specific diagnosis with regard 
to his chest pains.  The Board recognizes the Veteran's assertion 
that he has experienced chest pain; however, pain alone without 
an underlying disorder is not a disability for which service 
connection may be granted.  Evans v. West, 12 Vet. App. 22, 31-32 
(1998).  As such, the Board finds that in addition to having no 
evidence of an in-service incident or chronic disability, there 
is also no current diagnosis.

With regard to the issue of hiatal hernia, the Board notes an 
April 1988 treatment note from a dentist office that noted that 
the Veteran had once been hospitalized for a hernia.  There are 
no other specifics with regard to the type of hernia or the dates 
of treatment.  In the November 2006 RO hearing transcript, the 
Veteran stated that he was treated for hiatal hernia sometime in 
1998 or 1999.  The evidence of record during that time period 
does not note that the Veteran suffered from a hiatal hernia.  
There is no medical evidence to support a diagnosis of a hiatal 
hernia and as such the Board finds that the Veteran does not have 
a current disability with respect to a hiatal hernia.  

With regard to the issue of diabetes mellitus, type II, the 
Veteran notes at the November 2006 RO hearing that he believed he 
had been diagnosed with diabetes around 2004 or at least that he 
had been checked for diabetes.  He further noted that was not 
being treated just eating a controlled diet.  Upon review of the 
record, the Board was unable to find any treatment report 
diagnosing the Veteran with diabetes mellitus, type II.  

With regard to the Veteran's claim for sleep apnea, the Board 
notes that the Veteran was diagnosed with sleep apnea following 
an August 1999 sleep study.  Additionally, VA treatment records 
dated February 2000 diagnose the Veteran with obstructive sleep 
apnea.  As such the Board finds that with regard to sleep apnea, 
the Veteran has a current disability.  However, as noted above, 
service connection requires that the Veteran have more than a 
current disability.  The Board has already noted that the Veteran 
did not have an in-service incurrence of sleep apnea and there is 
no indication in the record that the Veteran's sleep apnea has 
been found to be related to active duty service. 

In addition, in the absence of a chronic disability a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b) (2009).  The Board 
notes that the first post-service complaint with regard to sleep 
apnea, as noted above, was in August 1999 approximately 29 years 
after separation from service.  The Board has already noted that 
the Veteran did not have an in-service incurrence of sleep apnea 
and there is no indication in the record that the Veteran's sleep 
apnea has been found to be related to active duty service or that 
there is a continuity of symptomatology.  

The Board finds that the nearly 29 year lapse in time between the 
Veteran's active service and the first complaints of sleep apnea 
weighs against the Veteran's claim.  The Board may, and will, 
consider in its assessment of a service connection the passage of 
a lengthy period of time wherein the Veteran has not complained 
of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 
459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (en banc).

Finally the Board notes the Veteran's statements that he suffers 
from the disabilities of chest pains, diabetes mellitus, type II, 
hiatal hernia, and sleep apnea, that are related to his active 
duty service and while the Veteran as a lay person is competent 
to provide evidence regarding any symptomatology, he is not 
competent to provide evidence regarding diagnosis, including the 
severity of a disease or disorder, or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay statements may be 
competent to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  However only a medical professional can provide 
evidence of a diagnosis or etiology of a disease or disorder.  As 
noted with respect to the issues of diabetes mellitus, type II, 
hiatal hernia, and chest pains there is no evidence of a current 
diagnosis and therefore no reason to determine the etiology of 
those disorders.  With regard to the issue of sleep apnea, there 
is no evidence that the Veteran's current disorder has ever been 
associated with his active duty service.  The Veteran contends 
that sleep apnea, like most of his other disabilities is the 
result of exposure to herbicides, however, as noted above, sleep 
apnea is not a presumptive disease for herbicide exposure and the 
Veteran is not competent to establish etiology with regard to the 
causal effects of herbicide exposure.  Thus, the Veteran's 
statements are afforded no probative value with respect to the 
medical question of whether his disabilities are related to his 
active duty service or herbicide exposure therein.

With consideration of all of the above, the Board finds that the 
preponderance of the evidence is against the Veteran's claims of 
service connection for sleep apnea, hiatal hernia, diabetes 
mellitus, type II, and chest pains.  Consequently, the benefit-
of-the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

The Veteran's request to reopen a previously disallowed claim of 
entitlement to service connection for hypertension is denied.

The Veteran's request to reopen a previously disallowed claim of 
entitlement to service connection for COPD is denied.

The Veteran's request to reopen a previously disallowed claim of 
entitlement to service connection for degenerative arthritis is 
denied.

The Veteran's request to reopen a previously disallowed claim of 
entitlement to service connection for reflux disease is denied.

The Veteran's request to reopen a previously disallowed claim of 
entitlement to service connection for hypothyroidism is denied.

The Veteran's request to reopen a previously disallowed claim of 
entitlement to service connection for syncope is denied.

The Veteran's request to reopen a previously disallowed claim of 
entitlement to service connection for lymphadenopathy is denied.

The Veteran's request to reopen a previously disallowed claim of 
entitlement to service connection for spondylosis is denied.

The Veteran's request to reopen a previously disallowed claim of 
entitlement to service connection for bilateral carpal tunnel 
syndrome is denied.

The Veteran's request to reopen a previously disallowed claim of 
entitlement to service connection for PTSD is denied.

Entitlement to service connection for chest pains is denied.

Entitlement to service connection for hiatal hernia is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for diabetes mellitus, type II 
is denied.



REMAND

The Board finds that the issue of entitlement to service 
connection for hepatitis B require further development and 
therefore must be remanded.  Additionally the Board notes that 
the issue of TDIU is inextricably intertwined with this issue and 
therefore must be deferred.  

With regard to the issue of service connection for hepatitis B, 
the Board notes that the record is not clear as to whether the 
Veteran suffers from a chronic form of hepatitis B.  In this 
regard, the Board notes that a VA treatment note dated September 
1987 notes that the Veteran had infectious hepatitis B in 1983.  
An April 1988 treatment note from a dental consultation and an 
April 1988 VA treatment note stated that a hepatitis screening 
revealed a "no carrier state."  The Board notes that the record 
indicates that the Veteran did suffer from infectious hepatitis B 
and that there are forms of hepatitis B that are chronic.  
However there is nothing in the record that indicates whether the 
Veteran has chronic hepatitis B.  The Board recognizes a duty to 
provide a VA examination when the record lacks evidence to decide 
the Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and (3) 
some indication that the claimed disability may be associated 
with the established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2009); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  As such the Board finds that the Veteran should 
be provided an examination in order to determine if the Veteran 
has a chronic form of hepatitis B and whether it is related to 
his active duty service.   

Finally, the Veteran's claim of entitlement to service connection 
for hepatitis B is inextricably intertwined with the TDIU claim. 
 In other words, the assigned disability rating, coupled with a 
potential disability rating for hepatitis B, may affect the claim 
of TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two or more issues are inextricably intertwined if one claim 
could have significant impact on the other).  Action on the 
Veteran's TDIU claim is therefore deferred.  
 
Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be afforded with an 
appropriate VA examination to determine 
the existence and etiology of any chronic 
form of hepatitis B.  All indicated 
evaluations, studies, and tests deemed 
necessary should be accomplished and all 
findings reported in detail.  The claims 
file should be made available for review 
in connection with the examination.  The 
examiner should address whether or not the 
Veteran has a chronic form of hepatitis B 
and whether any diagnosis is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), related to his military 
service.  The examiner should provide a 
thorough rationale for his or her 
conclusion and confirm that the claims 
file was available for review.  Please 
send the claims folder to the examiner 
for review in conjunction with the 
examination. 

2.	After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefits 
sought.  Unless the benefits sought on 
appeal are granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


